Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-3, 5-8, 10-17 and 19-23 are pending.
Claims 1, 3, 5, 8, 15-17 and 19-23 were amended or newly added in the Applicant’s filing on 4/19/2022.
This office action is being issued in response to the Applicant's filing on 4/19/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather embraces and/or overlaps multiple statutory classes of invention which 35 U.S.C. §101 is designed to prevent. see Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).
Claim 1 is a system claim. A system claim conventionally recites structural elements and the functions the structural elements are configured to perform. Not actually performing. Claim 1 also recites program code which, when executed by the system, performs method steps.
However, Claims 13 and 14 recite that an organization is actually performing method steps, separate from the system and the program code. 

Additionally, Claims 20-23 are rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
This is a semantic problem. The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is not present) and (3) when executed the product causes the computer to perform a method (which is not present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 10-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method “wherein the resource exchange message conforms to ISO 2000 messaging for real-time interactions.”
The Examiner has been unable to locate ISO 2000 messaging standards in the prior art. As such, the metes-and-bounds of the term “ISO 2000 messaging” is indefinite and unclear.
The Examiner was able to locate ISO 20022, an ISO standard for electronic data interchange (i.e. messaging) between financial institutions. 
For purposes of applying prior art, Examiner assumes that the Applicant intended to claim ISO 20022 messaging for real-time interactions.
Examiner also notes that ISO standards are amended and revised over time. As such, Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). 
Claims 15 and 20 have similar issues.
Claim 13 recites a system “wherein a resource exchange organization accesses an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.”
Claim 1, the independent claim, reciting a system defined by the functions the system is configured to perform and/or the functions performed by the computer-readable program code when executed.
Claim 13 recites a method step performed by an entity, a resource exchange organization. 
Claim 13 appears to recite the method steps being performed by an entity (i.e. resource exchange organization) rather than the functions the computer system is configured to perform. 
Does Applicant mean that the system is configured to generate an interaction portal through which a resource exchange organization can monitor resource exchanges or is the computer-readable program could, when executed, result in the system monitoring a plurality of interactions with resource exchanges between a plurality of entities?
Claim 14 has similar issues.
Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5-8, 10-16, 19-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington (US Patent 8,688,579) in view of Muthukrishan (US PG Pub. 2019/0364426).
	Regarding Claim 1, Ethington discloses a system for real-time interaction processing, the system comprising:
one or more memory devices with computer-readable program code stored thereon; and 
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer-readable program code to:
receive an indication of an interaction request (user request to deposit) for a first entity (payer) to provide resources to a second entity (payee), wherein resources are electronic funds. (see col. 6, lines 53-64; col. 22, line 12-20);
identify an electronic resource instrument for the interaction request, wherein the electronic resource instrument is an electronic version (check image) of a physical negotiable instrument (paper check). (see col. 6, line 40 – col. 8, line 30);
create a resource exchange message (check deposit file) for providing the resources to the second entity (payee), wherein the resource message (check deposit file) conforms to messaging for real-time interactions, wherein the resource exchange message (check deposit file) is populated with interaction information (metadata) for the interaction request. (see col. 8, lines 31-41; col. 23, lines 27-39; col. 36, lines 32-35);
operatively couple an image of the electronic resource instrument (check image) to the resource exchange message (check deposit file). (see col. 8, lines 31-41); and
exchange the resources by debiting the resources (funds) from a first entity resource pool (payer bank) of the first entity (payer) and crediting the resources (funds) to a second entity resource pool (payee bank) to a second entity (recipient’s) resource pool of the second entity (payee) over a real-time resource exchange network in real-time using the resource exchange message (check deposit file). (see col. 23, lines 40-48; col. 36, lines 32-35).
Ethington does not explicitly teach a method comprising exchanging resources without sending the image of the electronic resource instrument outside the resource exchange message. Ethington does not recite that the resource exchange message, comprising an image of the electronic resource instrument and interaction information, is broken into its component elements (i.e. image and interaction information).
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention was made to eliminate separating the image of the electronic resource instrument from the interaction information, since it has been held that mere omission of an element (e.g. breaking up the resource exchange message) and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Ethington does not teach a method wherein the resource exchange message conforms to ISO 20022 messaging for real-time interactions.
Muthukrishnan discloses a system configured to execute the computer-readable program code to:
create a resource exchange message (authorization request message) for providing the resources to the second party (payee), wherein the resource exchange message (authorization request message) conforms to ISO 20022 messaging for real-time interactions, wherein the resource message is populated with interaction information (metadata or contextual data) for the interaction request. (see para. 32); and
operatively couple an image to the resource exchange message (authorization request message). (see para. 32).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Ethington to incorporate the ISO 20022 messaging standard, as disclosed by Muthukrishnan, thereby conforming with conventional and traditional standards for communication.
	Regarding Claim 2, Ethington discloses a system wherein the electronic resource instrument is created by capturing the image of a physical negotiable instrument using an image capture device. (see col. 5, lines 31-39).
	Regarding Claim 5, Ethington discloses a system wherein creating the resource exchange message (check deposit file) for the interaction comprises capturing interaction information from the electronic resource instrument (via OCR) and populating the resource exchange message (via metadata). (see col. 28, lines 39-63; col. 40, lines 25-41).
	Regarding Claim 6, Ethington discloses a system wherein capturing the interaction information from the electronic resource instrument comprises capturing from the interaction information from the physical negotiation instrument. (see col. 28, lines 39-63).
	Regarding Claim 7, Ethington discloses a system wherein creating the resource exchange message wherein creating the resource exchange message (check deposit file) comprises capturing interaction information from the electronic resource instrument (check image). (see col. 28, lines 39-63).
	Regarding Claim 8, Ethington discloses a system wherein the exchange of the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network is performed by: 
identifying routing information (contact or routing number) from the resource exchange message or the electronic resource instrument. (see para. 27 and 51); 
accessing a routing directory (contact list) with a plurality of routing identifiers (contacts). (see para. 27);
identifying the second entity resource pool (payee account) of the second entity entity (payee). (see para. 37); and
exchanging the resources (funds) between the first entity resource pool (payor’s account) and the second entity resource pool (payee’s account). (see para. 37).
Regarding Claim 10, Ethington discloses a system wherein the exchange of the resources from the first entity resource pool (payor’s account) to the second entity resource pool (payee’s account) over the real-time resource exchange network comprises exchanging the resources from the first entity resource pool (payor’s account) to a first organization resource pool held by a resource exchange organization (bank), and from a second organization resource pool held by the resource exchange organization (bank) to the second entity resource pool (payee’s account). (see col. 22, lines 11-20).
Regarding Claim 11, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.
Regarding Claim 12, Ethington discloses a system wherein the resources exchanged from the first entity resource pool to the second entity resource pool is settled (deposited) in real-time. (see col. 36, lines 32-35).
Regarding Claim 13, Ethington discloses a system wherein a resource exchange organization (payee’s bank) accesses an interaction portal to monitor (via a report) a plurality of interactions with resource exchanges between a plurality of entities. (see col. 66, lines 14-23).
Regarding Claim 14, Ethington discloses a system wherein a resource exchange organization (payee’s bank) accesses a report portal for reporting (rejecting) a plurality of interactions between a plurality of entities. (see col. 49, lines 9-18).
Regarding Claims 15, 16, 19-21, 23, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Claim(s) 3, 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington and Muthukrishnan, as applied to Claims 1, 15 and 20 above, and further in view of Thiele (US Patent 8,332,329).
	Regarding Claim 3, Ethington does not explicitly teach a system wherein the electronic resource instrument is created by populating a representation of a physical negotiable instrument with the interaction information, although Ethington does teach a system wherein the electronic resource message is populated with the interaction information. (see col. 28, lines 39-63; col. 40, lines 25-41). Examiner asserts that electronic resource message is a representation of a physical negotiable instrument.
	Regardless, Thiele discloses a system wherein the electronic resource instrument (virtual check) is created by populating (encoding) a representation (image) of a physical negotiable instrument with the interaction information (data). (see abstract; col. 1, line 17 – col. 2, line 21).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified Ethington and Muthukrishnan to incorporate the creation of a representation of a physical negotiable instrument with the interaction information, as disclosed by Thiele, thereby allowing for the creation and population of a representation of the physical negotiable instrument completely within the computer.
Regarding Claims 17 and 22, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
	Applicant’s arguments with respect to the pending claims have been considered.  Some arguments were persuasive, some arguments have been rendered moot based upon new references utilized in the current rejection, and were not persuasive and are addressed below.

§101 Rejection
	Applicant’s arguments pertaining to the previously asserted §101 rejection under the 2019 Patent Eligibility Guidelines are persuasive and, as such, that §101 rejection has been removed.
	However, previously asserted §101 rejections pertaining to overlapping statutory classes (Claims 13-14) and computer-readable medium claims (Claims 20-23) have not been addressed or argued. Those §101 rejection are sustained. 

§102/103 Rejection
	Applicant argues: 

As illustrated in paragraph [0065] of the present application, which is reproduced below for reference, Applicant notes that traditional processing does not allow for images to be attached to resource exchange messages. see Arguments, p. 10.

FIG. 3 further illustrates in block 310 that the electronic resource instrument may be operatively coupled to the resource exchange message. In typical interactions, the resource exchange message does not have any documentation associated with the message. Moreover, when processing interactions using traditional rails (e.g., ACH, wires, or the like that take days) the communications over the rails do not have the capability to include documents, messages between the entities, or the like. As such, additional applications and programing would be required to link any traditional interactions to any documentation separately and apart from the traditional processing rails. Unlike the traditional processing, the real-time exchange messages allow for the inclusion of other information besides the resource exchange details, as such the resource exchange message can include communications between the entities, descriptions of the interactions, instructions for the entities, and/or the interaction resource instrument (e.g., check, agreement, or the like) such that any tracking, monitoring, reporting, or other like functions can be performed directly by the entities using the resource exchange message without requiring specific applications and/or systems dedicated to tracking such information which would be required with traditional interaction processing. see specification, para. 65 – emphasis added.
	
	Examiner notes that “traditional processing does not allow for images to be attached to resource exchange messages” does not mean that current processing does not process resource exchange messages with attached images. It just means that traditional (i.e. typical, standard and/or usual) processing does not involve resource exchange messages with attached images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                         August 15, 2022